DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Claims 18-20, 22 and 24-35 are canceled; claims 1-17, 21 and 23 are pending.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues, Nigam and Gora do not disclose the feature of determining a self time delay that is a delay between a receive time when the data block passes a receive reference point in a receive chain of the radio network node and a scheduling time when the data block is available to be scheduled by the radio network node for transmission. 
In response, Nigam discloses determining a self time delay that is a delay ([0106] and a start time of a following short DRX cycle of the SeNB 120, [0111] The SeNB 120 transmits data to the UE 100, on the short DRX activity durations 952, 954, and 956)) between a receive time when the data block passes a receive reference point in a receive chain of the radio network node (fig 9, arrive data in MeNB, [0106] The MeNB 110 determines the time to indicate to the UE 100 to monitor the SeNB 120, e.g., based at least on one of an Xn delay, a time at which the first data packet within the long DRX cycle is transmitted to the SeNB 120) and a scheduling time when the data block is available to be scheduled by the radio network node for transmission ([0106] and a start time of a following short DRX cycle of the SeNB 120). That is, the time the SeNB transmits data to the UE is the self time delay which is the delay between the time data arrives in MeNB and the time the data arrives in SeNB and up to the time the SeNB transmits data to the UE.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the delay budget ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nigam et al., US 2015/0327169.
Claim 8, Nigam discloses (fig 8 & 9, SeNB) a method performed by a radio network node, the method comprising: 
receiving (fig 9, arrive data in SeNB) a data block to be transmitted by the radio network node towards a destination node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein), 
wherein the data block is received (fig 9, arrive data in SeNB) over an upstream wireless backhaul from an upstream radio network node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110) and the data block is to be transmitted towards the destination node (fig 8 [0111] The SeNB 120 transmits data to the UE 100) over a downstream wireless backhaul ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein); 
determining a self time delay that is a delay ([0106] and a start time of a following short DRX cycle of the SeNB 120, [0111] The SeNB 120 transmits data to the UE 100, on the short DRX activity durations 952, 954, and 956) between a receive time when the data block passes a receive reference point in a receive chain of the radio network node (fig 9, arrive data in MeNB, [0106] The MeNB 110 determines the time to indicate to the UE 100 to monitor the SeNB 120, e.g., based at least on one of an Xn delay, a time at which the first data packet within the long DRX cycle is transmitted to the SeNB 120) and a scheduling time when the data block is available to be scheduled by the radio network node for transmission ([0106] and a start time of a following short DRX cycle of the SeNB 120); 
determining, based on the self time delay ([0106] and a start time of a following short DRX cycle of the SeNB 120), a time delay between a reference time  (fig 9, arrive data in MeNB, [0106] The MeNB 110 determines the time to indicate to the UE 100 to monitor the SeNB 120, e.g., based at least on one of an Xn delay, a time at which the first data packet within the long DRX cycle is transmitted to the SeNB 120) and the transmit time ([0106] and a start time of a following short DRX cycle of the SeNB 120); 
transmitting the data block from the radio network node towards the destination node ([0119] The SeNB 120 transmits data to the UE 100); and 
transmitting towards the destination node control signaling that indicates the time delay ([0115] MeNB 110 determines to indicate to the UE 100 to monitor the SeNB 120 on a next DRX activity duration).
Claim 11, Nigam discloses the method of claim 8, 
wherein the reference time is a receive time when the data block passes a receive reference point in a receive chain of the radio network node (fig 9, arrive data in MeNB).  
Claim 23, see claim 8 for the rejection, Nigam discloses a radio network node 
receive a data block to be transmitted by the radio network node towards a destination node, wherein the data block is received over an upstream wireless backhaul from an upstream radio network node and the data block is to be transmitted towards the destination node over a downstream wireless backhaul to a downstream radio network node; 
determine a self time delay that is a delay between a receive time when the data block passes a receive reference point in a receive chain of the radio network node and a transmit time when the data block passes a transmit reference point in a transmit chain of the radio network node; 
determine, based on the self time delay, a time delay between a reference time and the transmit time; 
transmit the data block from the radio network node towards the destination node; and transmit towards the destination node control signaling that indicates the time delay.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Vivanco, US Patent No. 9,923,836.
Claim 1, Nigam discloses (fig 8 & 9, SeNB) a method performed by a radio network node, the method comprising: 
receiving (fig 9, arrive data in SeNB) a data block to be transmitted by the radio network node towards a destination node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein), 
wherein the data block is received (fig 9, arrive data in SeNB) over an upstream wireless backhaul from an upstream radio network node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110) and the data block is to be transmitted towards the destination node (fig 8 [0111] The SeNB 120 transmits data to the UE 100) over a downstream wireless backhaul ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein); 
determining a self time delay that is a delay ([0106] and a start time of a following short DRX cycle of the SeNB 120, [0111] The SeNB 120 transmits data to the UE 100, on the short DRX activity durations 952, 954, and 956) between a receive time when the data block passes a receive reference point in a receive chain of the radio network node (fig 9, arrive data in MeNB, [0106] The MeNB 110 determines the time to indicate to the UE 100 to monitor the SeNB 120, e.g., based at least on one of an Xn delay, a time at which the first data packet within the long DRX cycle is transmitted to the SeNB 120) and a scheduling time when the data block is available to be scheduled by the radio network node for transmission ([0106] and a start time of a following short DRX cycle of the SeNB 120); 
determining, based on the self time delay ([0106] and a start time of a following short DRX cycle of the SeNB 120), 
but does not explicitly disclose,  
a remaining delay budget that indicates a remaining portion of a delay budget for the data block to reach the destination node; and 
making a decision about transmission of the data block, based on the remaining delay budget.  
However, as Vivanco discloses determining, based on the self time delay (col 6: 57-63, packets received at access node 304 may be time stamped and queued in a buffer for transmission. For each packet in the queue, a packet delay (time difference between the current time and the arrival time of a packet) may be computed), a remaining delay budget that indicates a remaining portion of a delay budget for the data block to reach the destination node (col 9: 38-45, a delay for transmission from access node 304 to wireless device 302 may be estimated. The estimated delay may be based on a determined distance between access node 304 and wireless device 302, a channel quality indicator (CQI) for wireless device 302, and any other suitable factor, 47-50, calculating the remaining time for the first packet may comprise summing the estimated delay for transmission from access node 304 to wireless device 302 and the calculated bias factor, and subtracting the sum from the packet delay budget associated with the application (e.g., the video streaming application)); and 
making a decision about transmission of the data block, based on the remaining delay budget (col 6: 62-64, The packets may then be transmitted to wireless devices in communication with access node 304 based on a packet delay budget).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Vivanco invention to include the claimed limitation(s) so as to allow the network to determine the remaining time in order to control the transmission of the data packet within the maximum allowable/budget time period. 
Claim 2, Nigam as modified discloses the method of claim 1, wherein making the decision for the data block comprises 
deciding, based on the remaining delay budget, one or more of: 
whether or not to drop the data block (Vivanco col 10: 26-30, the time remaining for the packet is less than the lower bound threshold, it may be determined that the packet will exceed the packet delay budget for the packet if transmitted by access node 304 to the associated wireless device for the packet. Accordingly, the packet may be dropped by access node 304); 
a modulation and coding scheme with which to schedule the data block for transmission from the radio network node; 
which one or more transmission resources to allocate for transmission of the data block; 
which of multiple possible routes to the destination node the data block is to be transmitted over; whether the data block is to be preempted by, or is to preempt, another data block in a transmit buffer of the radio network node; or 
a priority or timeliness with which the data block is to be transmitted from the radio network node.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Vivanco invention to include the claimed limitation(s) so as to allow the network to determine the remaining delay whether to drop data packet in order to control network congestion.  
Claim 3, Nigam as modified discloses the method of claim 1, further comprising transmitting the data block from the radio network node in accordance with the decision (Vivanco col 6: 62-64, The packets may then be transmitted to wireless devices in communication with access node 304 based on a packet delay budget).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Vivanco invention to include the claimed limitation(s) so as the network to determine whether to forward data packet as the remaining time allows. 
Claim 4, Nigam as modified discloses the method of claim 1, wherein the decision for the data block is made further based on expected delay that includes delay expected to be incurred after transmitting the data block from the radio network node (Vivanco col 9: 38-45, a delay for transmission from access node 304 to wireless device 302 may be estimated. The estimated delay may be based on a determined distance between access node 304 and wireless device 302, a channel quality indicator (CQI) for wireless device 302, and any other suitable factor).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Vivanco invention to include the claimed limitation(s) so as to allow the network to determine the time delay needed is within the time delay budget in order to ensure the arrival of the data packet. 
Claim 5, Nigam as modified discloses the method of claim 4, 
wherein the expected delay includes one or more of: 
propagation delay expected to be incurred after transmitting the data block from the radio network node (Vivanco col 9: 38-45, a delay for transmission from access node 304 to wireless device 302 may be estimated. The estimated delay may be based on a determined distance between access node 304 and wireless device 302, a channel quality indicator (CQI) for wireless device 302, and any other suitable factor); or 
time duplexing delay expected to be incurred after transmitting the data block from the radio network node, wherein the time duplexing delay includes delay attributable to wireless backhaul transmissions being duplexed in time with access link transmissions. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Vivanco invention to include the claimed limitation(s) so as to allow the network to account for the propagation delay as a second delay contribution for sending the data packet. 
Claim 21, see claim 1 for the rejection, Nigam discloses a radio network node configured to: 
receive a data block to be transmitted by the radio network node towards a destination node, wherein the data block is received over an upstream wireless backhaul from an upstream radio network node and the data block is to be transmitted towards the destination node over a downstream wireless backhaul to a downstream radio network node; 
determine a self time delay that is a delay between a receive time when the data block passes a receive reference point in a receive chain of the radio network node and a scheduling time when the data block is available to be scheduled by the radio network node for transmission; 
determine, based on the self time delay, a remaining delay budget that indicates a remaining portion of a delay budget for the data block to reach the destination node; and 
make a decision about transmission of the data block, based on the remaining delay budget.   
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Orten et al., US 2015/0244635.
Claim 9, Nigam discloses the method of claim 8, 
but does not explicitly disclose,  
wherein the control signaling also indicates a delay budget for the data block to reach the destination node.  
However, as Orten discloses wherein the control signaling also indicates a delay budget for the data block to reach the destination node ([0012] obtaining indications of the remaining lifetime of said packets, said indications being based on the time needed for reaching a destination node).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Orten invention to include the claimed limitation(s) so as to provide the UE the delay time for receiving the data packet in order to prioritize receiving of the packets. 
Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Vivanco, US Patent No. 9,923,836.
Claim 10, Nigam discloses the method of claim 8, 
but does not explicitly disclose,  
wherein the reference time is a time from which a delay budget for the data block to reach the destination node is measured.  
However, as Vivanco discloses wherein the reference time is a time from which a delay budget for the data block to reach the destination node is measured (col 9: 38-45, a delay for transmission from access node 304 to wireless device 302 may be estimated. The estimated delay may be based on a determined distance between access node 304 and wireless device 302).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Vivanco invention to include the claimed limitation(s) so as the network to measure time delay for receiving data packet at different points in order to compensate the delays ensuring the arrival of the data packet.  
Claim 14, Nigam discloses the method of claim 8, wherein the data block is a packet (Nigam [0051] to rout and forward user data packets to/from the UE 10), and 
but does not explicitly disclose,  
wherein the delay budget is a packet delay budget (PDB).  
However, as Vivanco discloses wherein the delay budget is a packet delay budget (PDB) (col 4: 23-24, a remaining time may be calculated for the first packet based on a packet delay budget).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Vivanco invention to include the claimed limitation(s) so as the network to perform data packet transmission within a delay budget in order to manage network error corrections as necessary.   
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Albers et al., US 2006/0112168.
Claim 15, Nigam discloses the method of claim 8, 
but does not explicitly disclose,  
wherein the data block is a transport block that carries data from one or more packets.  
However, as Albers discloses wherein the data block is a transport block that carries data from one or more packets ([0019] determine the delay budget as an allowable number of data blocks of a lower protocol layer or bytes or bits and compare the size of the selected data packets to the delay budget).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Albers invention to include the claimed limitation(s) so as to allow an efficient delivery of data packets for real-time media like audio or video files and to allow a receiver to check for error, lost and/or corrupted packet(s).   
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Munoz Sanchez et al., US 2019/0297487 (Sanchez).
Claim 16, Nigam discloses the method of claim 8, further comprising 
but does not explicitly disclose,  
receiving control signaling indicating the delay budget.  
However, as Sanchez discloses receiving control signaling indicating the delay budget ([0051] rules instructing subscriber device 205 and/or network elements (base station 210, SGW 220, PGW 225, etc.) to minimize packet loss, to implement a packet delay budget).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Sanchez invention to include the claimed limitation(s) so as to allow the network to implement a packet delay budget in order to control data service to end users.   
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Hampel et al., US 2017/0005913.
Claim 17, Nigam discloses the method of claim 8, 
but does not explicitly disclose,  
wherein the radio network node is an integrated access backhaul (IAB) node in a New Radio wireless communication system.  
However, as Hampel discloses wherein the radio network node is an integrated access backhaul (IAB) node in a New Radio wireless communication system (fig 2, [0038] the communication network 202 may correspond to an Integrated-Access-Backhaul (IAB) network).  
  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Hampel invention to include the claimed limitation(s) so as to form a network including integrated access and backhaul (IAB) nodes within an IAB backhaul network in order to efficiently rout the data packets to a destination.   

Allowable Subject Matter
Claims 6-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. The method of claim 1, wherein the data block is received from an upstream node, and wherein the method further comprises: 
receiving from the upstream node control signaling indicating an upstream delay that includes delay incurred up until when the upstream node transmitted the data block to the radio network node; 
determining upstream propagation delay that includes propagation delay between the upstream node and the radio network node; 
calculating a cumulative time delay as a sum of a least the upstream delay, the upstream propagation delay, and the self time delay; and 5In re: Per-Erik ERIKSSON PCT Application No.: PCT/SE2019/050551 Filed: June 11, 2019 
calculating the remaining delay budget by subtracting the cumulative time delay from the delay budget.  
7. The method of claim 6, further comprising receiving control signaling indicating the upstream propagation delay.  
12. The method of claim 8, wherein the data block is received from an upstream node, and wherein the method further comprises: 
receiving from the upstream node control signaling indicating an upstream delay that includes delay incurred between the reference time and a time when the upstream node transmitted the data block to the radio network node; 
determining upstream propagation delay that includes propagation delay between the upstream node and the radio network node; and 
calculating the time delay as a sum of at least the indicated upstream delay, the upstream propagation delay, and the self time delay.  
13. The method of claim 12, further comprising receiving control signaling indicating the upstream propagation delay.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647